                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LOWELL QUINCY GREEN,                              §
         Plaintiff,                               §
                                                  §
v.                                                §         No. 3:18-cv-2118-B (BT)
                                                  §
THE DEPT. OF CORRECTION,                          §
           Defendant.                             §

                                             ORDER

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

       Signed this 18th day of January, 2019.




                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE
